220 F.2d 441
A. J. SIMLERv.PHILLIPS PETROLEUM COMPANY, a Corporation, et al.
No. 5035.
United States Court of Appeals, Tenth Circuit.
December 21, 1954.

Appeal from the United States District Court for the Western District of Oklahoma.
James E. Grigsby, Phil E. Daugherty, and Conner, Hilpirt & Britton, Oklahoma City, Okl., for appellant.
J. B. Dudley and Fred E. Suits, Oklahoma City, Okl., for appellees.
Rayburn L. Foster and Harry D. Turner, Bartlesville, Okl., and Cecil C. Hamilton, Oklahoma City, Okl., for appellee Phillips Petroleum Company.
Fenton & Fenton, Oklahoma City, Okl., for appellee United States Fidelity & Guaranty Company.
Before PHILLIPS, Chief Judge, and KNOUS, District Judge.
PER CURIAM.


1
Appeal dismissed on motion of appellant.